DISSENTING OPINION OF
PERRY, J.
Conceding that standing alone and without reference to other sections the provisions of sections 1263 and 1269 (as amended by Act 89, 1905) would make it clear that actions for the recovery of property taxes can be instituted at any time after January 31 of the year of their assessment, still, in view of other provisions of. our statutes on taxation, actions for the recovery of the second half of property taxes may not, in my opinion, be brought before November 15 of the year of assessment. ,Section 1263 provides that “all poll, road and school taxes shall be due and payable on and after January 1 in each year,” and that “specific taxes and all property taxes shall be due and payable on and after January 31 in each year.” Section 1269 provides that if any tax be unpaid “when due” the assessor may enforce payment by action in assumpsit “for the amount of taxes and costs, or if such tax is delinquent, for the amount of taxes, costs, penalties and interest.” Under these two sections, if standing’ alone, suit could be brought for poll, road and school taxes after January 1 and for specific and property taxes after January 31 in all cases. No exceptions are made expressly and none, as I think, by implication, *581in favor of any taxpayer or class of taxpayers. But the enforcement of the payment of taxes in all cases, immediately after the dates named, would be obviously impossible. In the first place other provisions grant to every taxpayer the right, as well as impose upon him the duty, to make returns of his taxable property at any time during the month of January; require of the assessor notice to the taxpayer of any raise in valuation “on or before” April 1; require that the tax books be open to the inspection of the taxpayers from May 1 to May 15; grant to the taxpayer, whose valuations have been increased, the absolute right to appeal “on or before” May 15; and permit hearings hy the court of tax appeals during the period from June 1 to June 20, and not at any other time. In all instances in which increases in valuation have been made by the assessor (the right on the part of the assessor to make such increases would continue at least until April 1 of each year) the taxpayer’s right to appeal continues, in spite of inaction on the part of the taxpayer, until May 15, and if appeal is taken a decision thereon cannot be had before June 1, and in most cases would not be rendered until some days later. In none of the appealed or appealable cases, therefore, would it be possible for the magistrate before whom action is brought to determine before May 15, at the earliest, the amount of the judgment to be rendered for the Territory.
Counsel for the Territory would surmount these difficulties by construing section 1269 as though it were subject to an exception in favor of all contested and contestable taxes. ■ The reading of such an exception into the statute would, in my opinion, be judicial legislation. I find nothing in the statute to warrant it. If section 1263 means that property taxes become due on January 31, then the provision of section 1269 making them suable “when due” makes them suable immediately after January 31, and without exceptions. Section 1265 provides that “no tax payer shall be exempt from any delinquent penalties by reason of having made an appeal on his *582assessment; but no delinquent penalty shall attach to the tax on the actual amount in dispute until such appeal shall be finally decided.” Here is a special provision with reference to appealed cases. None similar to it is to be found relating to suits for contested or contestable taxes. The mere fact that ordinarily appeals are not noted in the great majority of cases cannot, I think, affect the construction to be given to the language used.
In the second place, section 1261 provides that “each tax payer shall pay all specific taxes and one-half of all property taxes due by him to the assessor or his deputy on or before May 15 and he shall pay the remaining portion of the prop-erty tax due by him to the assessor or his deputy on or before November 15 of the year in which they are assessed.” It is true that the section contains other provisions, but I am unable to regard the one here quoted as incidental only to the subject of public notice and of penalties. The title of the section as a whole is, “Public notice, time, place of collection.” This would indicate that the time of collection is at least as important a subject of the section as public notice and .the place of collection. The language used and its arrangement show, as I think, that the provision concerning time of payment is coordinate with the others and not incidental to any of them.
I construe the words “shall pay on or before” May 15 and November 15, respectively, as being equivalent to “shall have until” the dates named within which to' pay. In other words, a payment on November 15 is as clearly a performance of the taxpayer’s duty concerning the second half of the taxes as payment on May 15 or February 1 would be. The words “on or before” are clearly used in other sections in this sense. For example, in section 1243 the .assessor is required “on or before” April 1 to give notice of increase of valuation; under section 1245 a dissatisfied taxpayer may appeal “on or before”. May 15; .and under section 1259 the deputies’ lists are to be prepared “on or before” July 1. In view of the pro*583vision of section 1267 as to the times of payment, may it not be that all that was intended to be stated in section 1263 was that it would be lawful for taxpayers to pay and for assessors to receive taxes on the dates there named (January 1 and January 31) and at any time thereafter? The word “payable” in that section is certainly capable of that construction, and the word “due” can be so read, as it seems to me, with less straining than is required in the construction contended for by the Territory of section 1269. In this view sections 1263, 1267 and 1269 would all be consistent. If, however, section 1263 is incapable of the construction just suggested and is necessarily inconsistent with section 1267, as I construe the latter, then I think that sction 1263 must yield to section 1267. The latter is specifically upon the point, fixing, as I think, in clear and unambiguous language the length of time which a taxpayer may delay before paying his taxes. If the-Territory’s contention is adopted the taxpayer is told in section 1267 that he may have until Hay 15 within which to pay the first half of the property taxes and until November 15 within which to pay the second half, and in the same breath is told in sections 1263 and 1269 that the assessor may, at his option, compel him to pay as early as February 1. If the existing statutes do not sufficiently protect the Territory against debtors who, prior to the dates named, seek to remove their property from the jurisdiction, the remedy is for the -legislature, not for this court, to provide.
In my opinion the judgment below was correct and should be affirmed.